DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 14-22, filed 05/25/2022, with respect to amendment of independent claims 1, 10, 11, 12, 14, and 19, have been fully considered and are persuasive.  The U.S.C. 103(a) rejection(s) of 1, 10, 11, 12, 14, and 19 has been withdrawn. 

Allowable Subject Matter
Claims 1-14 and 16-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 12, and 19 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: the wait time is calculated based on a first delay time and a second delay time, the first delay time corresponds to a delay time from the voice communication terminal to the distribution server, the second delay time corresponds to a delay time among delay times from a plurality of voice communication terminals to the distribution server, and the plurality of voice communication terminals includes the voice communication terminal.
Claims 10, 11, and 14 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: calculating reproductive delay time, based on a first delay time and a second delay time, wherein the first delay time corresponds to a delay time from the voice communication terminal to the distribution server, and  the second delay time corresponds to a maximum delay time among delay times from a plurality of voice communication terminals including the voice communication terminal to the distribution server. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 9,814,080 to Sakazume discloses server device and terminal device transmitting audio signal. An acquisition unit acquires a reproduction period of an audio signal, a first transmission delay period of from a transmitting side terminal device or a server device to each of receiving side terminal devices, and a second transmission delay period of from each of the receiving side terminal devices to the server device. A controller 22 sets a “response waiting period” over a predetermined period of time after the end of the reproduction of the audio signal. In addition, the controller 22 sets a “normal waiting period” after the elapse of the response waiting period. Here, the response waiting period is set by adding a margin to a sum of a maximum acceptable value as the first transmission delay period, a maximum acceptable value as the second transmission delay period, and a maximum acceptable value as the response period.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464